Citation Nr: 0733071	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-24 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound (GSW) of the 
low back, penetrating the abdominal cavity with perforation 
of the stomach and intestine and exiting in the right groin.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.  

In September 2005, the Board of Veterans' Appeals (Board) 
denied the veteran's appeal as to the claim for an initial 
evaluation in excess of 20 percent for service-connected 
hepatitis C.  

The Board also remanded the issue of an evaluation in excess 
of 10 percent for service-connected GSW of the low back for 
additional development of the record and the issue of an 
evaluation in excess of 10 percent for service-connected 
post-operative repair, perforation of the stomach and 
intestines, with partial intestinal resection, to the RO for 
the issuance of a Statement of the Case in accordance with 
Manlincon v. West, 12 Vet.App. 238 (1999).  

A Statement of the Case was issued in July 2007 denying 
entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative repair, perforation of the 
stomach and intestines, with partial intestinal resection.  , 
To date, a Substantive Appeal as to this matter is not shown 
to have been received by VA.  Thus, the Board lacks 
jurisdiction to address this issue at this time.  

Some private treatment records were added to the record after 
the most recent Supplemental Statement of the Case in July 
2007 without a waiver of RO review.  However, as these 
records involve gastrointestinal bleeding and do not involve 
the muscle disability currently before the Board, this case 
does not need to be returned to the RO for the purpose of 
initial review.  See 38 C.F.R. § 20.1304 (2007).  



FINDINGS OF FACT

1.  The service-connected low back GSW residuals currently is 
not shown to have been productive of more than moderate 
muscle damage; related residual scarring that is unstable, 
painful or productive of a limitation of function is not 
demonstrated.  

2.  The service-connected residual surgical scar of the 
abdominal wall is shown to be productive of a disability 
picture that more nearly approximates one that is painful on 
examination.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for service-connected residuals of GSW of the low 
back have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.73 including Diagnostic Code 
5319 (2007).  

2.  The criteria for the assignment of a separate rating of 
10 percent for service-connected residual surgical scar of 
the abdomen have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic 
Code 7804 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Unfortunately, notice to the veteran was not sent in this 
case until later in the claims process.  

Nevertheless, in November 2004 and June 2006, the RO sent the 
veteran a letter in which he was informed of the requirements 
needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No relevant private evidence was 
subsequently added to the claims files.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in the June 
2006 letter about disability ratings and effective dates that 
might apply if his increased rating claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant VA examination was conducted in August 2006.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected GSW of the low back under Diagnostic 
Code 5319 for disability of Muscle Group XIX.  38 C.F.R. 
§ 4.73, Diagnostic Code 5319.  

Muscle Group XIX is comprised of the muscles of the abdominal 
wall: (1) Rectus abdominis; (2) external oblique; (3) 
internal oblique; (4) transversalis; (5) quadratus lumborum.  
The function of Muscle Group XIX is associated with support 
and compression of abdominal wall and lower thorax; flexion 
and lateral motions of spine; and synergists in strong 
downward movements of arm.   

Slight injury to these muscles warrants a noncompensable 
evaluation; moderate injury warrants a 10 percent evaluation; 
moderately severe injury warrants a 30 percent evaluation; 
and severe injury warrants a 50 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5319.  

The provisions of §4.56 provide that for VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  

A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History includes brief treatment of a 
superficial wound in service and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. § 
4.56.  Id.  

Objective findings include minimal scarring; no evidence of 
fascial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in muscle tissue.  
Id.  

A moderate muscle disability is a type of injury from a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  

History includes service department records or other evidence 
of in-service treatment for the wound and a record of a 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Id.  

Objective findings include entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue and some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  
Id.  

Moderately-severe muscle disability is found where there has 
been through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There must be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with the sound side must 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  

With severe muscle disability, there is evidence of wide 
damage to muscle groups in the missile track.  There must be 
indications on palpation of loss of deep fascia or muscle 
substance, or soft, flabby muscles in the wound area.  There 
must be severe impairment of function, that is, strength, 
endurance and coordination, of the involved muscle group.  In 
addition, X-ray evidence of minute multiple scattered foreign 
bodies, or visible evidence of atrophy, may indicate a severe 
muscle disability.  38 C.F.R. § 4.56(d)(4).  

If present, the following are also signs of severe muscle 
disability:  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.  

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant the 
following ratings: 10 percent for an area or areas exceeding 
6 square inches (39 sq. cm.); 20 percent for area or areas 
exceeding 12 square inches (77 sq.cm.); 30 percent for an 
area or areas exceeding 72 square inches (465 sq. cm.); and 
40 percent for an area or areas exceeding 144 square inches 
(929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is also warranted for scars (other than 
those on the head, face, or neck) that are superficial and 
are painful on examination or unstable or that do not cause 
limited motion but cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802, 7803, and 7804.  

A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 
(2).

Other scars continue to be rated base on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.


Analysis

A careful review of the service medical records, initial VA 
examination in October 1976, and VA Memorandum in January 
1977 shows that the veteran sustained a through and through 
GSW of the abdomen in April 1975 and was hospitalized until 
June 1975.  The hospital discharge diagnosis was that of GSW 
of the abdomen with multiple small bowel perforations and 
mesenteric vessel tears.  

The diagnosis on VA examination in October 1976 was that of 
GSW of the low back penetrating the abdominal cavity with 
perforation of the stomach and intestine and exit wound in 
the right groin, with status post repair of the perforation 
of the stomach and intestines and resection of part of the 
intestine with some residual.  

A January 1977 rating decision granted service connection for 
residuals of GSW of the low back and assigned a 10 percent 
evaluation, effective on September 19, 1975; the RO also 
granted service connection and assigned a 20 percent rating 
for the postoperative repair of perforation of the stomach 
and intestines with resection of part of the intestine with 
some residuals, also effective on September 19, 1975.  

When examined by VA in August 1977, the veteran complained of 
having low back problems when lifting heavy objects.  An 
examination of the low back revealed a normal range of 
motion.  The service-connected residuals of GSW of the low 
back was considered essentially asymptomatic.  

On VA examination in February 1992, the diagnoses were those 
of postoperative perforation of the stomach and intestines, 
GSW, with no new objective findings and chronic low back pain 
secondary to postural mechanical strain and spondylolysis.  

When evaluated by VA in February 2004, there were multiple 
well-healed abdominal scars with a modest degree of 
tenderness on palpation of the periumbilical area of the 
abdomen.  The muscle diagnosis was that of GSW to the 
abdominal wall involving rectus abdominous, external oblique, 
internal oblique, transversalis, and the quadratus lumborum 
with a post upper midline laparotomy scar and right inguinal 
herniorrhaphy scar.  

The veteran reported on a VA examination of the muscles in 
August 2006 that he worked full time as an automobile 
mechanic and had not lost any time from work due to back 
pain, although he had to do his job at a slower pace.  He 
reported no decrease in range of motion of the spine or right 
lower extremity.  

The veteran did complain of flare-ups of muscle symptoms 
triggered by physical activity at work, which occurred about 
2-3 times a month and limited lifting to approximately 20 
pounds rather than the normal limit of 40 pounds.  

The measured range of motion was from 0 to 20 degrees in 
lateral bending and rotation to either side, as well as in 
extension, with flexion from 0 to 90 degrees, with pain from 
80 to 90 degrees.  There was no deformity, atrophy or spasm 
of the low back.  The veteran was able to do 10 repetitive 
forward flexion maneuvers from a standing position without 
any decrease in range of motion.  

The diagnoses were those of status-post GSW and surgical 
repair with residual moderately disfiguring abdominal scars; 
abdominal muscle cramps; episodic low back pain with limited 
endurance and fatigability; and hypoesthesia to the abdominal 
surgical scar.  

The service-connected GSW of the low back has been rated on 
the basis of damage to MG XIX under Diagnostic Code 5319.  As 
noted, a moderate muscle disability is a type of injury from 
a through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  

Although the veteran has complained of pain and flare-ups due 
to his service-connected GSW residuals of the low back, the 
VA examination in August 2006 reported that he had not missed 
any work due to the disability or report any loss of motion 
of the low back.  

In fact, the current 10 percent evaluation for moderate 
impairment would include the findings in August 2006 of 
episodic low back pain with limited endurance and 
fatigability.  Consequently, an evaluation in excess of 10 
percent for service-connected GSW of the low back is not 
assignable under Diagnostic Code 5319.  

The recent VA examination showed the presence of a 12 x 8 mm 
oval, pale, flat scar at the left lumbar area and a 23 x 1.5 
cm moderately disfiguring surgical scar at the abdominal 
midline.  

With respect to the residual scar resulting from the surgical 
repair, the Board notes that the VA evaluation in August 2006 
reported numbness and slight depression of the abdominal 
surgical scar.  As such, these findings are found to more 
nearly approximate the criteria for the assignment of a 10 
percent rating based the veteran having a superficial and 
painful scar on examination.  

There was no evidence of underlying tissue loss or limitation 
of range of motion of the trunk and extremities due to the 
various scarring.  There is no finding that any of the scars 
caused limited motion or involves an area of at least 929 sq. 
cms.  As the residual low back scar was not unstable or 
painful on examination, it does not warrant a separate 
compensable evaluation under any of the above-noted 
diagnostic codes.  



ORDER

An evaluation in excess of 10 percent for the service-
connected residuals of the GSW of the low back is denied.  

A separate rating of 10 percent for the service-connected 
residual surgical scar of the abdomen is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


